Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the application filed 11/10/20 and the amendment filed 9/29/21.

EXAMINER’S AMENDMENT
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the examiner’s amendment noted below was given in an interview and follow-up communications with Applicant’s Representative, Mark Berrier, on 12/1/21.

	Please amend claims 1, 9 and 17 as noted:
1. 	(Currently Amended) A system for performing uploads comprising:
a server and a storage device communicatively connected to a network;
a smart upload tool executing on the server for uploading one or more digital assets from a client device to the storage device and automatically performing one or more automations on the one or more uploaded digital assets on the storage device, the one or more automations being defined at least in part by a target item; wherein the smart upload tool:
provides to [[a]] the client device communicatively connected to the network a user interface that is configured to enable the user to select smart upload parameters including the target item stored on the storage device, the one or more digital assets stored on the client device, and the one or more 
receives via the user interface the smart upload parameters;
in response to receiving the smart upload parameters, automatically executing the designated one or more automations, wherein execution of the designated one or more automations is, at least in part, defined by the target item.

9.	(Currently Amended) A method for performing smart uploads of digital assets, the method comprising:
connecting a server to a client via a network;
executing, on the server, a smart upload tool for uploading one or more digital assets from the client 
providing, by the server to the client, a user interface that is configured to enable a user to select smart upload parameters including the target item stored on the storage device, the one or more digital assets stored on the client 
receiving, by the server, the smart upload parameters from the user interface via the network[[,]];


17.	(Currently Amended) A computer program product for performing uploads, the computer program product including at least one non-transitory computer readable medium storing instructions translatable by a computer to perform:
connecting a server to a client via a network;
executing, on the server, a smart upload tool for uploading one or more digital assets from the client 
providing, by the server to the client, a user interface that is configured to enable a user to select smart upload parameters including the target item stored on the storage device, the one or more digital assets stored on the client 
receiving, by the server, the smart upload parameters from the user interface via the network[[,]];
in response to receiving the smart upload parameters, automatically executing, by the server, the designated one or more automations, wherein execution of the designated one or more automations is, at least in part, defined by the target item.

Reason for Allowance

Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claims 9 and 17 as a whole.
Since the closest prior art and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps of independent claim 1 and similarly recited in independent claims 9 and 17, then independent claim 1, 9, 17 and their respective dependent claims 2-8, 10-16 and 18-20  are allowable.  

III.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Wilkins, US PGPub. No.: 20100153839, para. 41.

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.

VI.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        December 1, 2021